Citation Nr: 1549569	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-30 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied service connection for PTSD, and denied reopening service connection for a mental disorder.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In January 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to issue a statement of the case with respect to the issue of service connection for PTSD.  This was accomplished in an April 2014 statement of the case; therefore, the Board finds that the AOJ substantially complied with the January 2014 Board remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

While the January 2014 Board decision listed the issue as service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that the only issue on appeal is service connection for PTSD.  The May 2007 rating decision denied service connection for PTSD and denied reopening service connection for a mental disorder as two separate issues.  The Veteran requested "reconsideration" of the May 2007 rating decision denying service connection for PTSD.  See September 2007 VA Form 21-4138.  While the authorized representative's cover letter that accompanied the September 2007 VA Form 21-4138 listed the issue as service connection for mental illness, the January 2014 Board decision did not adjudicate the issue of reopening service connection for a mental disorder (an acquired psychiatric disorder other than PTSD) yet listed the issue as service connection for an acquired psychiatric disorder, to include PTSD.  The Board is unsure of the reason that the January 2014 Board decision listed the issue as service connection for an acquired psychiatric disorder, to include PTSD despite the fact that the January 2014 Board decision did not reopen service connection for an acquired psychiatric disorder other than PTSD and the issue of reopening service connection for an acquired psychiatric disorder other than PTSD was not adjudicated by the RO.

Upon remand by the Board, the April 2014 statement of the case (SOC) did not adjudicate the issue of reopening of service connection for an acquired psychiatric disorder other than PTSD.  While the April 2014 SOC stated that the "claims were reopened" when additional evidence was submitted in July 2008, the July 2008 and March 2009 rating decisions show that the RO only adjudicated the claim for service connection for PTSD, and did not adjudicate the issue of reopening service connection for a mental disorder (an acquired psychiatric disorder other than PTSD).  Accordingly, the Board finds that issue of reopening service connection for an acquired psychiatric disorder (mental disorder) was not adjudicated by the RO in a statement of the case.  Therefore, as explained in the Remand section below, the appropriate remedy is to remand the issue of reopening service connection for an acquired psychiatric disorder (other than PTSD) for issuance of a statement of the case.  Based on the foregoing, the Board has bifurcated the issues as listed in the Title page because the issue of service connection for PTSD has properly been perfected to the Board while the issue of reopening service connection for an acquired psychiatric disorder (other than PTSD) has not been perfected to the Board and, as such, is not before the Board on appeal.

The issue of reopening service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of PTSD. 

2.  An in-service stressor sufficient to cause PTSD has not been verified.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, notice was provided to the Veteran in December 2006, prior to the initial AOJ adjudication of the claim for service connection for PTSD in the May 2007 rating decision.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The notice letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) disability records, and the Veteran's written statements.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duties to assist the Veteran in locating records pertaining to the appeal have been satisfied.  See  38 C.F.R. 
§ 3.159.

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  In this case, the Veteran was afforded a VA mental examination in March 2009, but the VA examiner did not diagnose PTSD and, therefore, did not provide an opinion as to the relationship between PTSD and active service.  

The Board finds that a VA examination is not necessary with respect to the claim for service connection for PTSD.  As discussed below, the Board finds that an in-service PTSD stressor has not been verified.  As such, a VA examination is not necessary for disposition of the claim for service connection for PTSD because there is no stressor event in service to which a current diagnosis of PTSD could be related by medical opinion.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  Any medical opinion which purported to provide a nexus between the Veteran's PTSD and stressor during service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

PTSD is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309 do not apply to the claim for service connection for PTSD.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2015).  In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has PTSD as a result of military service.  Specifically, the Veteran asserted that PTSD is related to a June 1962 incident where the Veteran's back was broken while lifting a heavy radio transmitter during service and the Veteran was then evacuated by air to a hospital.  See e.g., January 2007 VA Form 21-0781.  

After a review of all the lay and medical evidence of record, the Board finds that the Veteran does not have a current PTSD diagnosis consistent with DSM-IV.  The Veteran underwent a VA mental examination in March 2009; however, while the VA examiner diagnosed other mental disorders, the VA examiner did not render a diagnosis of PTSD.  The record is replete with VA and private treatment records none of which show a current diagnosis of PTSD consistent with DSM-IV.  Without a current disability, service connection cannot be established.  See Brammer, 3 Vet. App. 223.  The weight of the evidence in this case is against finding a PTSD disability at any point during the claim period or a recent diagnosis prior to the filing of the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (current diagnosis need only be "sufficiently proximate" to the filing of a claim so as to constitute evidence of a "current diagnosis" of disability).  

The Board finds that the weight of the lay and medical evidence of record demonstrates that an in-service stressor sufficient to cause PTSD has not been verified.  Initially, the Board finds that the Veteran did not engage in combat with the enemy and that the alleged stressor is not related to combat; accordingly, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor and the record does not contain service records or other evidence to corroborate the Veteran's statements.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Moreau, 9 Vet. App. at 394.  

As stated above, the Veteran advanced that he has PTSD as a result of an in-service event where he allegedly broke his back and was medically evacuated to a hospital; however, a June 1962 service treatment record shows that the Veteran arrived by air evacuation with complaints of epigastric cramping pain, nausea, vomiting for 48 hours, that the Veteran was ambulatory, which is inconsistent with a broken back, and the Veteran was assessed to have no acute problems.  The Veteran recovered from this episode.  Multiple examinations after this incident show normal clinical evaluations of the spine.  See January 1963 and February 1964 periodic service examination reports; August 1964 service separation examination report.  Accordingly, the Board finds that the Veteran is not credible with respect to the claimed in-service stressor because service treatment records show that the Veteran did not sustain a broken back as he later reported for compensation purposes.  The Board finds that the above-referenced event does not constitute an-in service stressor as it does not involve any threat of death or serious bodily injury.  See 38 C.F.R. § 4.125 (incorporating DSM-IV criteria for diagnosing PTSD).  The Veteran had epigastric symptoms, was appropriately helped by being evacuated by air to a hospital, received the appropriate medical care for the symptoms reported, and was found to have no acute problems.  This evidence weighs against finding of an in-service stressor sufficient to cause PTSD.  

The record includes a March 2008 VA formal finding of lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  The March 2008 VA memorandum shows that VA determined that the information required to corroborate the stressful events described by the Veteran were insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) for research.  Because the Board is not bound to accept uncorroborated accounts of stressors, the Board finds that there is no verified in-service PTSD stressor.  See Wood, 1 Vet. App. 190.  

Service treatment records show no complaints, treatment, or diagnosis related to PTSD.  The August 1964 service separation examination shows a normal psychiatric evaluation and no complaints by the Veteran of any psychiatric symptoms.  Accordingly, the Board finds that the weight of lay and medical evidence of record establishes that there was no in-service occurrence of PTSD or even symptoms of PTSD.  

Based on the foregoing, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of PTSD pursuant to DSM-V, did not participate in combat with the enemy during service, and that an 

in-service noncombat stressor sufficient to cause PTSD has not been verified.  As the preponderance of the evidence is against the claim for service connection for PTSD, the claim must be denied, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.


REMAND

Reopening Service Connection for an Acquired 
Psychiatric Disorder Other Than PTSD

As stated above, the May 2007 rating decision denied service connection for PTSD, and denied reopening service connection for a mental disorder (an acquired psychiatric disorder other than PTSD).  While the September 2007 VA Form 
21-4138 shows that the Veteran requested reconsideration of the rating decision denying service connection for PTSD, the authorized representative's cover letter attached to the September 2007 VA Form 21-4138 listed the issue as service connection for mental illness (an acquired psychiatric disorder other than PTSD).  Based on a liberal construction of the September 2007 cover letter, the Board finds that the September 2007 cover letter constitutes a notice of disagreement with the May 2007 RO denial of reopening service connection for a mental disorder (an acquired psychiatric disorder other than PTSD).  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  

The purpose of the remand with respect to the above-referenced issue is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the issue of reopening service connection for an acquired psychiatric disorder other than PTSD is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of reopening service connection for an acquired psychiatric disorder other than PTSD.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


